DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s claim set received 03/02/2020.  Currently, claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant claims a wall thickness of 0.45mm to 0.65mm, and a length of 300mm to 400mm.  It is unclear from the claims the tubing has a varying wall thickness along the tubing length, or the wall thickness can be in the range of 0.45mm – 0.65mm.  For the length, it is unclear if the tubing can be within the range of 300mm – 400mm, or has a varying length.  If it is a varying length, it is unclear how this is accomplished.  The examiner suggests amending the language indicate the structures can be within the specific ranges, such as “Wherein the pump infusion tube has a wall thickness within the range of 0.45mm - 0.65mm.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0014035 to Trombley, III et al.
Regarding claim 1, Trombley discloses an infusion connection line (300, see figures 3A-4A), comprising:
a pump infusion tube (320);
a first connector (310) coupled to a first end of the pump infusion tube (fig. 3A);
a second connector (360) coupled to a second end of the pump infusion tube; and
an indicator element (markers 322, 324) disposed between the first and second connectors,
wherein a portion of the pump infusion tube is configured to be disposed within an infusion pump ([0049] pump 200 placed at least in part between 322, 324), the infusion 
wherein the infusion connection line is configured to couple a gravity intravenous (IV) infusion set (30) to the infusion pump (see figure 10).
Regarding claim 6, Trombley discloses the infusion connection line of claim 2, wherein the first connector is coupled to a needle free connector (312).
Regarding claim 7, Trombley discloses the infusion connection line of claim 2, wherein the first connector is coupled to the gravity IV infusion set (30).
Regarding claim 8, Trombley discloses the infusion connection line of claim 1, wherein the second connector is a male luer connector (360 is a male luer connector, see [0048]).
Regarding claim 9, Trombley discloses the infusion connection line of claim 8, wherein the second connector is coupled to a second connector cap (380).
Regarding claim 10, Trombley discloses the infusion connection line of claim 8, wherein the second connector (360) is coupled to an extension infusion line (90), the extension infusion line configured to deliver a fluid from the infusion pump (200) to a receiving entity (90 is patient line). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trombley, III et al.
Regarding claims 2, 4-5, Trombley does not disclose in the referenced embodiment wherein the first connector (310) is a female luer connector; wherein the first connector is coupled to a female stop cock assembly, or to a male stock cock assembly.  However, Trombley discloses (310) as a valve or connector, and states “other flow stop components suitable for use in the present invention include a clamp, stopcock, valve, or septum. [0047] Other connector/valves within the invention include female luer fittings (342) and male luer fittings (360).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to have the connector as a female luer connector, coupled to a female or male stopcock assembly, which would be 
Regarding claim 3, Trombley does not further disclose a cap coupled to the first connector (310).  However, Trombley discloses cap (380) is used for prevention of contamination on reflex valve (370), coupled to (360) [0048].  Before the effective filing date of applicant’s invention, it would have been considered an obvious duplication of parts to also provide a cap on reflex valve (310 or 312 of 312), in order to protect the valve from contamination, thus providing protection on both ends of tubing (320) from contamination.
Regarding claim 14, Trombley discloses an infusion set (figure 10), comprising: an infusion connection line (300), comprising: a pump infusion tube (320); a connector (310) disposed on a first end of the pump infusion tube; a male connector (360) disposed on a second end of the pump infusion tube; and an indicator element (322, 324) disposed on the pump infusion tube between the female and male connectors (fig. 3A); and a gravity intravenous (IV) set (30)  coupled to the pump infusion tube (figure 10, 300 coupled to 30), wherein a portion of the infusion connection line is configured to be disposed within an infusion pump (200), the infusion pump being any of a plurality of types of infusion pumps used in the health care industry (200 is MR infusion pump). 
Trombley does not disclose in the referenced embodiment wherein the first connector (310) is a female luer connector.  However, Trombley discloses (310) as a valve or connector, and states “other flow stop components suitable for use in the present 
Regarding claims 15-16, Trombley discloses wherein the IV gravity set is connected to the first connector (figure 10, 310 connects to 80 of set 30), but does not disclose wherein the first female luer connector is coupled to a female stop cock assembly, or to a male stock cock assembly.  However, Trombley discloses (310) as a valve or connector, and states “other flow stop components suitable for use in the present invention include a clamp, stopcock, valve, or septum. [0047]  Other connector/valves within the invention include female luer fittings (342) and male luer fittings (360).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to have the connector as a female luer connector, coupled to a female or male stopcock assembly, which would be chosen based upon the connection requirements of the associated connected devices.  Trombley teaches that any of these elements are equally acceptable, and are a simple substitution of one known element for another which each provide a flow stopping component.
Regarding claim 17, Trombley renders obvious the a needleless connector (312) coupled to the (modified) female luer connector (310) of the pump infusion tube (320), 
Regarding claim 18, Trombley further discloses an extension infusion line (90) coupled to the male connector (360) of the pump infusion tube (320) (see figure 10), the extension infusion line configured to deliver a fluid from the infusion pump to a receiving entity (90 is patient tubing set).
Claims 11, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trombley in view of US 5,932,307 to Ryan et al.
Regarding claim 11, Trombley discloses the infusion connection line of claim 1, but does not disclose wherein the pump infusion tube has a wall thickness of 0.45mm to 0.65 mm.
Ryan discloses oriented medical tubing for use with medical infusion pumps (column 5 line 33).  Ryan discloses a wall thickness of medical tubing for use with infusion pumps within a range for 0.018-0.021 inches, which is within applicant’s range of 0.45mm-0.65mm (0.0177 inches to 2.56 inches).  The tubing may be used in linear or rotary peristaltic pumps, or other pumps that effect fluid flow through the tubing buy successively impinging on the tubing sidewalls (column 8 lines 29-34).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a tube with a wall thickness of between 0.018-0.021inches as taught by Ryan, in order to ensure the wall is resilient enough for use with the selected type of pump, as well as to properly control fluid flow therethrough.  
Regarding claims 13 and 20, Trombley does not disclose wherein the pump infusion tube is formed of a high elasticity material comprising one of silicone and .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trombley in view of US 2017/0246383 to Lanier Jr. et al.
Regarding claim 12, Trombley discloses the infusion connection line of claim 1, but does not disclose wherein the pump infusion tube has a length of 300 mm to 400 mm.
Lanier discloses an infusion pump assembly (100), with infusion tubing (140) which may be any length as desired by a user (3-18 inches [0241], which is 76.2mm – 457.2mm).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art provide a length of tubing within 300mm-400mm, which would be chosen based upon the length desired by a user, as well as the type and location of pump being used with the system.  Furthermore, flow rate may be determined by the size of tubing, thus choosing a particular length of tubing could also be chosen based upon a desired flow rate through a system.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Trombley in view of Ryan and Lanier.

Ryan discloses oriented medical tubing for use with medical infusion pumps (column 5 line 33).  Ryan discloses a wall thickness of medical tubing for use with infusion pumps within a range for 0.018-0.021 inches, which is within applicant’s range of 0.45mm-0.65mm (0.0177 inches to 2.56 inches).  The tubing may be used in linear or rotary peristaltic pumps, or other pumps that effect fluid flow through the tubing buy successively impinging on the tubing sidewalls (column 8 lines 29-34).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a tube with a wall thickness of between 0.018-0.021inches as taught by Ryan, in order to ensure the wall is resilient enough for use with the selected type of pump, as well as to properly control fluid flow therethrough.  
Lanier discloses an infusion pump assembly (100), with infusion tubing (140) which may be any length as desired by a user (3-18 inches [0241], which is 76.2mm – 457.2mm).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art provide a length of tubing within 300mm-400mm, which would be chosen based upon the length desired by a user, as well as the type and location of pump being used with the system.  Furthermore, flow rate may be determined by the size of tubing, thus choosing a particular length of tubing could also be chosen based upon a desired flow rate through a system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783